Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 10/04/2022 have been fully considered but they are not persuasive. The reason the Examiner has not found the arguments persuasive is recited below:

In Reference to Applicant’s Remarks to Rejections under 35 U.S.C. 112(b): 
Applicant presented the Examiner with an additional definition of electromagnetic radiation in support of their position that they are using a traditional definition for electromagnetic radiation. However, the Examiner notes that Applicant’s provided definition does not eliminate the Examiner’s 112(b) rejection, but in fact further emphasizes that Applicant has expanded the terminology beyond that supported by even Applicant’s provided definition. The definition provided by applicant recites that “ElectroMagnetic waves consist of both oscillating electric and magnetic field components”. However, Applicant has defined their Electromagnetic radiation to include solely an electric field or a magnetic field (See, Paragraph [0013] and [0052]) and not the combination as supported by Applicants definition, therefore Applicant has expanded the definition of Electromagnetic radiation beyond what a person having skill in the art would understand it to be. 

In Reference to Applicant’s Remarks to Rejections under 35 U.S.C. 102(a)(1): 
Applicant argues both Tsuji and Narumi fails to disclose limitations found in claim 1, however Examiner respectfully disagrees. Examiner will address Applicants arguments to each prior art reference (Tsuji and Narumi) independently below.
Regarding Tsuji: 
 Applicant raises two contentions with the prior art of Tsuji. First, Applicant argues that there is a difference between Applicant’s invention and the prior art in that Tsuji requires a tethering to a voltage source. Although Examiner agrees that Applicant’s invention does not need to be tethered to any object to create the phase change, the claim language recited in claims 1 or 16 do not require the actuator to be “untethered”. Therefore, although this may be a distinction as the claims currently read such a distinction is irrelevant.  The second argument proposed by the Applicant is that the prior art does not disclose the use of electromagnetic radiation to accomplish the required energy to create a phase change. Applicant argues that electricity and electric fields are two different things and while Examiner agrees with this sentiment, the Examiner is not persuaded by the Argument. Examiner acknowledges that Electricity and an electric field are different, however, Examiner notes to Applicant that when electricity is created an electric field is generated and when the electricity is absorbed by the material in Tsuji, the electric field created is also absorbed by the material. Therefore, Examiner contends that the prior art of Tsuji does absorb an electric field. Examiner does not that although electric fields, typically by themselves are not considered electromagnetic radiation, the definition provided by Applicant in Applicant’s specification for electromagnetic radiation includes solely an electric field. As such, Examiner is not persuaded. 
Regarding  Narumi:
Applicant proposes two arguments regarding why the prior art fails to disclose the limitations recited in claim 1 and 16. First applicant argues Narumi fails to disclose at least one opening. The Examiner respectfully disagrees and draws Applicants attention to Figure 3 which illustrates at the time of creation of the liquid motor pouches an opening if formed to inject the liquid responsible for actuating the liquid motor. Therefore, Narumi does disclose at least one opening. Applicant’s second argument is the prior art does not use any additional material to absorb electromagnetic radiation to create the phase change, but merely relies on the temperature change to create the phase change. The Examiner respectfully disagrees with Applicants assertion that the Aluminum Vapor Deposition film discussed would not serve any purpose other than for creating of the liquid pouch. Examiner notes that Narumi places an emphasis that the Aluminum vapor deposition film is an alternative to the transparent actuators and given Figure 9 use of a spotlight to actuate the actuators of the butterfly, it is Examiner’s belief that said aluminum barrier butterfly actuators actuator would absorb electromagnetic radiation to create a quicker actuation than the transparent counterpart. Therefore, it is Examiner’s belief that the aluminum vapor deposition film is the material that is sufficient to meet the claim limitation of a material for absorbing electromagnetic radiation as recited in claim 1 and that Narumi meets claim 1 as currently constructed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “electromagnetic radiation” in claim 1 and 16 are used by the claim to mean “electromagnetic radiation including, but not limited to, at least one of: infrared light; laser light; a magnetic field; an electric field; a radio wave; a microwave; ultraviolet light; an X-ray; and a gamma ray” as recited in paragraph [0052], while the accepted meaning is “Electromagnetic radiation is an electric and magnetic disturbance traveling through space at the speed of light (2.998 × 108 m/s). It contains neither mass nor charge but travels in packets of radiant energy called photons, or quanta. Examples of EM radiation include radio waves and microwaves, as well as infrared, ultraviolet, gamma, and x-rays.” The term is indefinite because the specification does not clearly redefine the term.  That is the language recited in the specification is not definitive enough for a person to readily understand that Applicant is defining electromagnetic radiation as recited by paragraph [0052].
Claims 2-15 and 17-20 are rejected based off their dependency of rejected independent claim 1 and 16.
For purposes of examination, the Examiner has treated the term “electromagnetic radiation” as if the Applicant had properly been her own lexicographer. In other words, the Examiner has interpreted electromagnetic radiation to include electric fields and magnetic fields. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 15-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al., Analysis of Flexible Thin Actuator Using Gas-Liquid Phase- Change of Low Boiling Point Liquid (Hereinafter “Tsuji”).
In Reference to Claim 1: 
Tsuji discloses a vessel comprising a vessel having a cavity and at least on opening (See, Figure 9.1 or 9.3)  and configured to hold a liquid  (Novec™ 7000); a liquid disposed in the vessel (See, Figure 9.3; said liquid being Novec™ 7000), the liquid having a boiling pointless than or equal to 100 degrees Celsius (Novec™ 7000 has a boiling point of 34 degrees Celsius) and a heat of vaporization less than 2257 kj/kg (Novec™ 7000 has a heat of vaporization of 142 kj/kg); and a material (Carbo e-therm) disposed within the vessel (See, Figure 9.3)  and configured to absorb electromagnetic radiation ( an electric field via a current placed on the electrodes See, Figure 9.3 or Section 9.2, Examiner notes that per Applicant’s definition an electric field is part of electromagnetic radiation)  and configured to vaporize the liquid in response to a temperature of the material substantially meeting or exceeding the heat of vaporization of the liquid (See, Figure 9.1 Or 9.4 which illustrates the liquid being changed into its gas form via the input of a voltage heating the carbo e-therm). 
In Reference to Claim 3: 
Tsuji further discloses wherein at least a portion of the vessel has a shape corresponding to one of a prism or cube (See, Figure 9.1 or Figure 6).
In Reference to Claim 4: 
Tsuji further discloses wherein the liquid is a non cryogenic liquid (Novec™ 7000).
In Reference to Claim 5: 
Tsuji further discloses wherein the material(Carbo e-therm) is configured to absorb electromagnetic radiation comprising an electric field (via electrical current run through the electrodes, See Figure 9.3).
In Reference to Claim 6: 
Tsuji further discloses wherein the material comprises at least on of a carbon nanotube. Examiner notes that Carbo e-therm contains carbon nanotubes in it to create heat when a current is placed through it. 
In Reference to Claim 15: 
Tsuji  further discloses wherein the non-cryogenic liquid comprises at least methyl perfluoropropyl ether( Novec™ 7000). Examiner notes that Novec™ 7000 is a non-cyrogenic liquid that has the chemical composition of methyl perfluoropropyl ether.
In Reference to Claim 16: 
Tsuji further discloses a method of actuation comprising: introducing a liquid into a vessel (See, Figure 9.1) having at least one opening, wherein the liquid has a boiling point less than or equal to 100 degrees Celsius(Novec™ 7000 has a boiling point of 34 degrees Celsius) and a heat of vaporization less than 2257 kJ/kg (Novec™ 7000 has a heat of vaporization of 142 kj/kg); introducing a material (Carbo e-therm) into the vessel configured to absorb electromagnetic radiation (electric field per Applicant’s definition) and configured to vaporize the liquid in response to a temperature of the material substantially meeting or exceeding the heat of vaporization of the liquid due to untethered absorption of electromagnetic radiation; and exposing the material to electromagnetic radiation.See, Figure 9.4 which illustrates the liquid being phase changed to gas and expanding the vessel; See also, Section 9.2 which discusses the method to actuate the vessel.
In Reference to Claim 19: 
Tsuji further discloses wherein the vessel has a shape to one of a cube or prism. (See, Figure 9.1 or Figure 6).
In Reference to Claim 20: 
Tsuji further discloses wherein the liquid is one of a non-cryogenic liquid (Novec™ 7000). 

Claim(s) 1-5, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narumi et al., Liquid Pouch Motors: Printable Planar Actuators Driven by Liquid-to-Gas Phase Change for Shape-Changing Interfaces (Hereinafter “Narumi”).
	In Reference to Claim 1:
Narumi discloses a vessel comprising a vessel (See, Figure 1 or 2) having a cavity and at least on opening (See, Figure 3.B.2.  which illustrates the method of forming the actuator and the liquid being injected into the opening and then seals )  and configured to hold a liquid  (Novec™ 7000); a liquid disposed in the vessel (See, Figure 1.B or 3.B ), the liquid having a boiling pointless than or equal to 100 degrees Celsius (Novec™ 7000 has a boiling point of 34 degrees Celsius) and a heat of vaporization less than 2257 kj/kg (Novec™ 7000 has a heat of vaporization of 142 kj/kg); and a material (See, Figure 9 and Section VI. B. Aluminum Vapro deposition Film or  dye color of EVOH film for an untethered actuator; or silver ink in Figure 8 for an electric field) disposed within the vessel and configured to absorb electromagnetic radiation ( See, Figure 9 via light energy from a spotlight for untethered actuators; or an electric field in the case of Figure 8 utilizing a silver ink heater)  and configured to vaporize the liquid in response to a temperature of the material substantially meeting or exceeding the heat of vaporization of the liquid. See, Figure 8 or Figure 9; See also, Section VI. A and B. 
In Reference to Claim 2: 
	Narumi further discloses wherein the material substantially meets or exceeds the heat of vaporization in response to untethered absorption of electromagnetic radiation. See, Section VI.  Which discloses that the liquid pouch motors work in an untethered situation by using ambient heat from a spotlight.
	In Reference to Claim 3: 
	Narumi further discloses wherein the vessel has a shape of cylinder (See, Figure 2 or 3) but also discloses that any shape is possible with the use of a CNC given said vessel type.
	In Reference to Claim 4: 
	Narumi further discloses wherein the liquid is one of a non-cryogenic liquid (Novec™ 7000).
	In Reference to Claim 5: 
Narumi further discloses wherein the material is configured to absorb electromagnetic radiation comprising infrared light (via a spotlight; See, Figure 9 wherein the spotlight causes actuation of the liquid pouch motors to move the butterfly wings). 

In Reference to Claim 15:
Narumi further discloses wherein the non-cryogenic liquid comprises at least methyl perfluoropropyl ether( Novec™ 7000). Examiner notes that Novec™ 7000 is a non-cryogenic liquid that has the chemical composition of methyl perfluoropropyl ether.
In Reference to Claim 16: 
Narumi discloses a method of actuation comprising: introducing a liquid into a vessel (See, Figure 3) having at least one opening (See, Section IV Fabrication Process), wherein the liquid has a boiling point less than or equal to 100 degrees Celsius(Novec™ 7000 has a boiling point of 34 degrees Celsius) and a heat of vaporization less than 2257 kJ/kg (Novec™ 7000 has a heat of vaporization of 142 kj/kg); introducing a material (See, Figure 9 and Section VI. B. Aluminum Vapro deposition Film or  dye color of EVOH film for an untethered actuator; or silver ink in Figure 8 for an electric field) into the vessel configured to absorb electromagnetic radiation (electric field per Applicant’s definition) and configured to vaporize the liquid in response to a temperature of the material substantially meeting or exceeding the heat of vaporization of the liquid due to untethered absorption of electromagnetic radiation; and exposing the material to electromagnetic radiation. See, Figure 8 or Figure 9; See also, Section VI. A and B; See also, Figure 6 which better illustrates the actuated and non actuated state of an actuator.
In Reference to Claim 17:
Narumi further discloses wherein the material substantially meets or exceeds the heat of vaporization in response to untethered absorption of electromagnetic radiation. See, Section VI.  Which discloses that the liquid pouch motors work in an untethered situation by using ambient heat from a spotlight.
In Reference to Claim 19:
Narumi further discloses wherein the vessel has a shape of cylinder (See, Figure 2 or 3) but also discloses that any shape is possible with the use of a CNC given said vessel type. 
In Reference to Claim 20: 
Narumi further discloses wherein the liquid is one of a non-cryogenic liquid (Novec™ 7000).
Allowable Subject Matter
Claim 7-14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose wherein the actuators of this type include a heat sink as recited in claim 7. 
The prior art fails to disclose wherein the actuator further comprises at least one of an automaton or second actuator attached at the at least on opening in the vessel as recited in claim 8.  Claim 9 and 12 would be allowed based off its dependency of claim 8. 
The prior art fails to disclose wherein the actuator further comprises at least one shaft in the at least one opening of the vessel as recited in claim 10.  Claim 11 would be allowed based off its dependency of claim 10. 
The prior art fails to disclose wherein the actuator comprises a rotator configured to rotate the vessel to control a temperature profile as recited in claim 13. Claim 14 would be allowed based off its dependency of claim 13. 
Claim 18 recites the limitation “determining if a pressure in the vessel exceeds a threshold; in response to the pressure in the vessel exceeding the threshold, decreasing exposure/absorption to/of electromagnetic radiation”. The prior art fails to disclose this limitation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745